WHITING, J.
(concurring specially). I concur with the conclusion reached in the majority opinion; but I would base my conclusion upon reasons other than those therein stated.
There can be no question but what the affidavit for order directing publication of summons was insufficient to authorize the order of publication that was made and entered in the action wherein the disputed judgment was entered. It must be conceded that respondent might bring an action seeking only to set aside such judgment, and that he might afterwards bring another action to quiet title in himself. If it should be held that these two reliefs could not properly .be sought in one action (upon which proposition I advance no opinion), yet, if such an action was brought, no objection raised thereto, and,-upon trial, both prayers of the complaint were granted, the defendant therein would not be heard, upon an appeal, to urge any claim of misjoinder of actions. In the case at bar, issue was joined as to the validity of the former judgment by answer and reply. Upon the trial it was not the respondent who offered the affidavit and order of publication in evidence for the purpose of destroying the prima facie proof of a' valid judgment, as evidenced by records received in support thereof. If such offer had been made by respondent, we would have a very different record than the one presented, and, if the record further shorVed objections to such offer, we might be called upon to determine whether respondent’s attack upon the judgment was direct or collateral, if, upon that question, turned the admissibility of the proof offered. The record, -however, shows that there was offered, by the appellants themselves, what pur*622ported to be the judgment roll; this’ purported roll included, the affidavit and order for publication of summons. It1 will thus be seen that no question of competency of these papers to prove validity of judgment was raised; the case was submitted to the court by appellants, just as if the judgment had been directly attacked, and the court asked, by such appellants, to pass upon the validity of such judgment in the light of the full proceedings upon which the jurisdiction to render such judgment was based.
Upon the record as made by the appellants themselves, the judgment of the trial court was clearly right, and should be affirmed.